Citation Nr: 1608548	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  13-14 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to May 5, 2003, for the grant of service connection for coronary artery disease, status post status post coronary artery bypass graft (CABG).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of August 2011 that granted service connection for coronary artery disease, status post CABG, effective May 5, 2003.  The Veteran appealed the effective date of that decision.

The Veteran was afforded a personal hearing before the undersigned Veterans Law Judge in December 2015.  A transcript is associated with the electronic record.

The issue of entitlement to an effective date earlier than February 14, 2011, for the award of a 100 percent rating for coronary artery disease, status post CABG, has been raised by the record; expressly in the May 2013 substantive appeal.  This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDING OF FACT

No formal or informal claim for service connection for coronary artery disease was received prior to May 5, 2003.  


CONCLUSION OF LAW

The criteria for an effective date earlier than May 5, 2003, for the grant of service connection for coronary artery disease, status post CABG, have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400, 3.816 (2015).   

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In this regard, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case. 

Regarding the duty to assist, there is no indication of the existence of additional potentially relevant evidence.  VA treatment records and all identified private records have been obtained.  An examination is not indicated to determine the date that a claim for service connection was received.  When conducting a hearing, a VLJ must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Bryant v. Shinseki, 23 Vet. App. 488   (2010); 38 C.F.R. § 3.103  (2015).  Such was accomplished in the December 2015 Board hearing.

No additional notification or development is required and that therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Effective Date of Service Connection

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  

With respect to the effective date for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veteran Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer, et. al. v. Veterans Admin. of the Gov't of the U.S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

In pertinent part, a Nehmer class member is defined as a Vietnam Veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i) (2015).  Ischemic heart disease is included on the list of disabilities that are entitled to presumptive service connection based on herbicide exposure, effective as of August 31, 2010.  The term 'ischemic heart disease' includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  38 C.F.R. § 3.309(e). 

If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985 and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose, except as otherwise provided in paragraph (c)(3) of this section.  A prior decision will be construed as having denied compensation for the same disease if the prior decision denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Minor differences in the terminology used in the prior decision will not preclude a finding, based on the record at the time of the prior decision, that the prior decision denied compensation for the same covered herbicide disease.  38 C.F.R. § 3.816(c)(1).  Here, the RO did not deny a claim for compensation for coronary artery disease, or any condition that may be construed as coronary artery disease, between the pertinent dates.  

The regulation also applies to claims of disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c) (2014).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2). 

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) The claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).  VA promulgated a regulation establishing service connection for ischemic heart disease effective August 31, 2010.  However, the Veteran's claim for service connection was not received until February 2011.  The provisions of 38 C.F.R. § 3.816 do not apply.

A cardiac condition was not mentioned in the initial compensation claim received in May 1973.  The Veteran does not argue the contrary.  However, he contends that he filed a claim in the early 1990's for service connection for heart disease.  He testified that this was on the recommendation of some other Veterans.  However, he states that he filed this with "local VA representatives" in two "counties."  Such representatives would not be VA employees, but employees of state or county veterans' organizations.  Filing a claim with such an individual would not constitute filing a claim with VA.  In this regard, a claim must be filed in some manner with Department of Veterans Affairs VA personnel.  See 38 C.F.R. § 3.155.  An employee of the county or state, or a VSO, is not an employee of the federal VA.  The file does not contain any record that a claim for service connection for heart disease was received at VA before the current effective date of May 2003.

Indeed, the Veteran's initial claim for service connection for coronary artery disease was received in February 2011.  Service connection was granted by the RO in a rating decision dated in August 2011.  The effective date of May 5, 2003, was assigned based on the date of receipt of medical records showing a diagnosis of coronary artery disease.  There are VA records dated in February 1999 which were also received at the RO in October 1999, showing a diagnosis of CAD, status post CABG.  However, contrary to what may be indicated by the RO's decision, the VA treatment record may not be construed as an informal claim.  VA treatment records may only constitute an informal claim for service connection if service connection has been previously established, or denied on the basis that the condition is noncompensable.  MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006); 38 C.F.R. § 3.157(b) and (b)(1) (2015).  Such was not the case here.  Moreover, the treatment record at that time did not contain any indication of an intent to file for service connection.  

The Veteran contends that the effective date should be in 1987, when heart disease was first diagnosed.  However, it must be emphasized that authorization to receive a VA monetary benefit requires the existence of both entitlement to the underlying benefit, and a claim for the benefit.  See, e.g., Rodriguez v. West, 189 F.3d 1351, 1355 (Fed.Cir. 1999).  A claim must be filed in order for any type of benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 2014); 38 C.F.R. § 3.151 (2014); see Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  There is no provision in the law for awarding an earlier effective date based simply on the presence of the disability.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere presence of medical evidence of a condition does not establish an intent on the part of the veteran to seek service connection for the disability).  An intent to apply for benefits is an essential element of any claim, whether formal or informal.  Criswell v. Nicholson, 20 Vet. App. 501 (2006).  

The record is devoid of any type of correspondence or statement from the Veteran expressing a desire to seek service connection for heart disease prior to the current effective date of May 5, 2003 (or indeed for several years thereafter).  VA treatment records first show the presence of a heart condition in February 1999, but there was no indication at that time that the Veteran sought or intended to apply for service connection for the condition.  Therefore, an effective date based on the 1987 diagnosis, or the 1999 VA treatment record, may not be granted.  

In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to an effective date earlier than May 5, 2003, for the grant of service connection for coronary artery disease status post CABG is denied.  





______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


